UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4297


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FERNANDO REYNOSO AVALOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cr-00134-AJT-1)


Submitted:   January 20, 2012             Decided:   January 26, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Palmer Nagel, THE LAW OFFICES OF PATRICIA PALMER NAGEL,
PLC, Williamsburg, Virginia, for Appellant.    Neil H. MacBride,
United States Attorney, Scott B. Nussbum, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernando Reynoso Avalos (“Avalos”) was convicted after

a   jury   trial   on    one    count    of      conspiracy   to    distribute       five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846

(2006).     The district court calculated Avalos’ Guidelines range

under the U.S. Sentencing Guidelines Manual (2010) at 324 to 405

months’ imprisonment and, after imposing a downward variance,

sentenced him to 210 months’ imprisonment.                         Avalos argues on

appeal     that    the   evidence       is       insufficient      to    support     his

conviction and that his sentence is unreasonable.                       We affirm.

            We review de novo the district court’s denial of a

Fed. R. Crim. P. 29 motion for a judgment of acquittal.                         United

States v. Green, 599 F.3d 360, 367 (4th Cir.), cert. denied, 131

S. Ct. 271 (2010).         When a defendant challenges the sufficiency

of the evidence supporting the jury’s guilty verdict, we view

the   evidence     and   all     reasonable       inferences       in   favor   of   the

Government and will uphold the jury’s verdict if it is supported

by substantial evidence.             United States v. Cameron, 573 F.3d

179, 183 (4th Cir. 2009).               “[S]ubstantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           Id. (internal quotation marks omitted).

            Given the deference shown to the jury’s verdict on

appeal, this court has held that the uncorroborated testimony of

                                             2
a single witness may be sufficient to uphold a conviction, even

if    that   witness         has    credibility           problems.          United       States    v.

Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997) (holding that the

uncorroborated testimony of an informant may be sufficient to

sustain a conviction); United States v. Baker, 985 F.2d 1248,

1255 (4th Cir. 1993) (stating that the uncorroborated testimony

of    an     accomplice            was     sufficient         to    support          conviction).

Further,     in     reviewing        for       substantial         evidence,         we   will     not

re-weigh the credibility of witnesses and assume that the jury

found witnesses credible.                  United States v. Reavis, 48 F.3d 763,

771 (4th Cir. 1995).

              To obtain a conviction for conspiracy to distribute

cocaine,      the       Government         must      prove    the       following         essential

elements:      (1)      an    agreement         between       two       or    more    persons       to

distribute        the     drug;      (2)       the       defendant’s         knowledge      of     the

conspiracy;         and      (3)     the       defendant’s         knowing      and       voluntary

participation in the conspiracy.                         Green, 599 F.3d at 367; United

States v. Yearwood, 518 F.3d 220, 225-26 (4th Cir. 2008).                                        Once

the    Government         proves         the    existence          of    a    conspiracy,          the

evidence need only establish a “slight connection” between the

defendant and the conspiracy to support the conviction.                                      Green,

599 F.3d at 367.

              Avalos argues that, although the evidence adduced at

trial was sufficient to show the existence of a conspiracy to

                                                     3
distribute five kilograms or more of cocaine, it is insufficient

to show the requisite slight connection between the conspiracy

and   him   because    testimony      linking    him    to   the    conspiracy      was

given by witnesses with credibility problems and because the

wiretap     and     telephone       record     evidence      presented        by   the

Government did not link him to the conspiracy.                      We reject this

assertion as meritless.             In evaluating the sufficiency of the

evidence, we focus on whether a reasonable jury could have found

the defendant guilty of the charge, given the evidence before

it.     After review of the trial transcripts, we conclude that the

witness testimony was more than sufficient to establish Avalos’

knowledge     of      the     conspiracy       and     knowing      and      voluntary

participation in it.          Thus, the jury could have reasonably found

that Avalos committed the offense charged.

            With respect to the 210-month sentence, we review it

for     reasonableness      under     a    “deferential      abuse-of-discretion

standard.”    Gall v. United States, 552 U.S. 38, 41 (2007).                       This

abuse-of-discretion standard of review involves two steps; under

the first, we examine the sentence for significant procedural

errors, and under the second, we review the substance of the

sentence.     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (examining Gall, 552 U.S. at 50-51).                     When the district

court     imposes     a     variant       sentence,     we   consider        “whether

the . . . court       acted     reasonably      both    with       respect    to    its

                                           4
decision       to    impose       such    a     sentence     and    with    respect       to    the

extent of the divergence from the sentencing range.”                                      United

States    v.    Hernandez-Villanueva,                 473    F.3d    118,    123    (4th       Cir.

2007).

               Avalos       does     not       contend       that    the    district          court

committed any significant procedural error.                               Rather, he claims

that     his        210-month       sentence          is    unreasonable         because       his

co-conspirators were sentenced less harshly than him and because

the    sentence        violates          the    Equal       Protection      Clause       of    the

Constitution.          We disagree.

               It      is         well-settled              that      co-defendants             and

co-conspirators             may     be         sentenced      differently          for        their

commission of the same offense.                        United States v. Pierce, 409

F.3d 228, 235 (4th Cir. 2005).                        Standing alone, then, the mere

fact that Avalos’ co-conspirators received prison sentences that

were less harsh than the prison sentence he received does not

provide a basis for vacating his sentence.                                 Id.     Further, a

criminal sentence violates the Equal Protection Clause “only if

it reflects disparate treatment of similarly situated defendants

lacking    any       rational       basis.”           Id.   at     234.     Avalos       and    his

co-conspirators, however, were not similarly situated.                                    Avalos

was sentenced on the basis of all of the evidence adduced at

trial, including his co-conspirators’ testimony concerning the

sheer quantity of cocaine he distributed, the sums of money he

                                                  5
collected,   and    his   role    directing    the   activities     of   others,

while his co-conspirators pled guilty and were sentenced based

on   stipulations   of    facts   to   which   the   Government     agreed   and

based on information available prior to Avalos’ trial.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       6